DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 8 of U.S. Patent No. 10,743,365. 

Claim 1 of the instant Application conflicts with claim 1 of U.S. Patent No. 10,743,365.  Claim 1 of the instant Application additionally sends the first instructional information to a policy and charging rules function and for the policy and charging rules function to send an instruction to the gateway.  This is an obvious variant.



Claim 5 of the instant Application conflicts with claim 8 of U.S. Patent No. 10,743,365.  Claim 5 of the instant Application restarts transmission.  This is an obvious variant.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,743,365 in view of Terry 2004/0077374). 

Claim 2 of the instant Application conflicts with claim 1 of U.S. Patent No.
10,743,365.  Claim 2 of the instant Application adds the limitation wherein the obtaining of the first instruction information is triggered by a user of the UE. Claim 1 of U.S. Patent No. 10,743,365 does not explicitly disclose this. However, Terry does disclose wherein the obtaining of the first instruction information is triggered by a user of the UE. (See Terry para. 24; releasing the cellular connection by the user disabling the internet access feature (e.g. the instruction is obtained by the UE)) The motivation being to save limited cellular data allowances and further to save money (as opposed to not shutting down the connection and going over an allotment and incurring additional fees) and further to allow end-user more control of connections (which saves money, time, and may allow for cheaper alternative such as wifi to be used).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 is of U.S. Patent No. 10,743,365 in view of Mattsson (2014/0301194). 

Claim 4 of the instant Application conflicts with claim 1 of U.S. Patent No.
10,743,365. That is, claim 4 of the instant Application is broader in scope.  Claim 4 of the instant Application adds the limitation wherein the first instruction information is transmitted to the packet data network gateway in a request message. Claim 1 of U.S. Patent No. 10,743,365 does not explicitly disclose this.  However, Mattsson does disclose wherein the first instruction information is transmitted to the packet data network gateway in a request message. (See Mattsson para. 30, 32; transmitting by UE a doNotSend DLData message to p-GW (e.g. packet data network gateway) via a S-GW (e.g. serving gateway); control message sent to network (e.g. a service request message; in that the UE is requesting the service be stopped in a message)) The motivation to save limited wireless resources and further to save battery power and further to save processing power and further to provide compatibility with the 3GPP standards (which use this message type which saves time and money as opposed to creating a new standard and new message type).

Claims 6, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11, and 14 of U.S. Patent No. 10,743,365. 

Claim 6 of the instant Application conflicts with claim 9 of U.S. Patent No. 10,743,365.  Claim 6 of the instant Application additionally sends the first instructional information to a policy and charging rules function and for the policy and charging rules function to send an instruction to the gateway.  This is an obvious variant.

Claim 8 of the instant Application conflicts with claim 11 of U.S. Patent No. 10,743,365.  This is an obvious variant.

Claim 10 of the instant Application conflicts with claim 14 of U.S. Patent No. 10,743,365.  Claim 10 of the instant Application restarts transmission.  This is an obvious variant.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,743,365 in view of Terry 2004/0077374). 

Claim 7 of the instant Application conflicts with claim 9 of U.S. Patent No.
10,743,365.  Claim 7 of the instant Application adds the limitation wherein the obtaining of the first instruction information is triggered by a user of the UE. Claim 9 of U.S. Patent No. 10,743,365 does not explicitly disclose this. However, Terry does disclose wherein the obtaining of the first instruction information is triggered by a user of the UE. (See Terry para. 24; releasing the cellular connection by the user disabling the internet access feature (e.g. the instruction is obtained by the UE)) The motivation being to save limited cellular data allowances and further to save money (as opposed to not shutting down the connection and going over an allotment and incurring additional fees) and further to allow end-user more control of connections (which saves money, time, and may allow for cheaper alternative such as wifi to be used).

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,743,365 in view of Mattsson (2014/0301194). 

Claim 9 of the instant Application conflicts with claim 9 of U.S. Patent No.
10,743,365. That is, claim 9 of the instant Application is broader in scope.  Claim 9 of the instant Application adds the limitation wherein the first instruction information is transmitted to the packet data network gateway in a request message. Claim 9 of U.S. Patent No. 10,743,365 does not explicitly disclose this.  However, Mattsson does disclose wherein the first instruction information is transmitted to the packet data network gateway in a request message. (See Mattsson para. 30, 32; transmitting by UE a doNotSend DLData message to p-GW (e.g. packet data network gateway) via a S-GW (e.g. serving gateway); control message sent to network (e.g. a service request message; in that the UE is requesting the service be stopped in a message)) The motivation to save limited wireless resources and further to save battery power and further to save processing power and further to provide compatibility with the 3GPP standards (which use this message type which saves time and money as opposed to creating a new standard and new message type).


Claims 11, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,674,889. 

Claim 11 of the instant Application conflicts with claim 4 of U.S. Patent No. 9,674,889.  Claim 11 is performed by a policy and charging rules function while claim 4 of U.S. Patent No. 9,674,889 is performed by a UE which sends and receives with a network containing a gateway and a policy and charging rules function.  This is an obvious variant.

Claim 12 of the instant Application conflicts with claim 4 of U.S. Patent No. 9,674,889.  This is an obvious variant.

Claim 13 of the instant Application conflicts with claim 4 of U.S. Patent No. 9,674,889.  This is an obvious variant.

Claims 14, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,674,889. 

Claim 14 of the instant Application conflicts with claim 4 of U.S. Patent No. 9,674,889.  Claim 14 is performed by a policy and charging rules function while claim 4 of U.S. Patent No. 9,674,889 is performed by a UE which sends and receives with a network containing a gateway and a policy and charging rules function.  This is an obvious variant.

Claim 15 of the instant Application conflicts with claim 4 of U.S. Patent No. 9,674,889.  This is an obvious variant.

Claim 16 of the instant Application conflicts with claim 4 of U.S. Patent No. 9,674,889.  This is an obvious variant.

Claims 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,674,889. 

Claim 17 of the instant Application conflicts with claim 4 of U.S. Patent No. 9,674,889.  Claim 14 is performed by a system while claim 4 of U.S. Patent No. 9,674,889 is performed by a UE which sends and receives with a network containing a gateway and a policy and charging rules function.  This is an obvious variant.

Claim 18 of the instant Application conflicts with claim 4 of U.S. Patent No. 9,674,889.  This is an obvious variant.

Claim 19 of the instant Application conflicts with claim 4 of U.S. Patent No. 9,674,889.  This is an obvious variant.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,674,889 and further in view of Zhou (2012/0102174).

Claim 20 of the instant Application conflicts with claim 4 of U.S. Patent No. 9,674,889.  Claim 20 adds IP-CAN modification and acknowledgment.  Claim 4 does not explicitly disclose this.  However, Zhou does disclose IP-CAN modification and acknowledgment.  (See Zhou para. 178)  The motivation being to allow for changes in configuration parameters and to ensure those parameters have successfully been received which saves time and money and ensures the most optimal configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattsson (2014/0301194), and further in view of Zhou (2012/0102174) and further in view of Hurtta (2004/0125748).




Regarding claim 1, Mattsson discloses a method, comprising:
stopping, by a user equipment (UE), data transmission; and  (See Mattsson para. 29; determine no data is to be sent by a user of the UE (e.g. stopping by UE data transmission)
transmitting, by the UE, first instruction information to a packet data network gateway, and wherein the instruction indicates stopping the data transmission (See Mattsson para. 30, 32; transmitting by UE a doNotSend DLData message to p-GW (e.g. packet data network gateway) via a S-GW (e.g. serving gateway); enables network to stop transmission)
Mattsson does not explicitly disclose wherein a packet data network gateway sends first instruction information to a policy and charging rules function and receives instructions from the policy and charging function rules function.  However, Zhou does disclose wherein a packet data network gateway sends first instruction information to a policy and charging rules function and receives instructions from the policy and charging function rules function.  (See Zhou fig. 8; home policy and charging rule function entity (e.g. policy and charging rules function) receives from gateway indication of IP-CAN session modification (step s810) and gateway receives an ack at step s811 from home policy and charging rule function entity (e.g. instructions))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Mattsson to include the teaching of wherein a packet data network gateway sends first instruction information to a policy and charging rules function and receives instructions from the policy and charging function rules function of Zhou with the motivation being to allow for changing session parameters (as opposed to always being stuck with the same parameters) and further to ensure a customer is being charged correctly based upon data usage and further to ensure a customer is receiving requested data that is in line with agreement.
Mattsson in view of Zhou do not explicitly disclose wherein the UE has traffic flows.  However, Hurtta does disclose wherein the UE has traffic flows.  (See Hurtta abstract, para. 42; UE has traffic flows)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Mattsson in view of Zhou to include the teaching of wherein the UE has traffic flows of Hurtta with the motivation being to meet attribute treatment for each flow (See Hurtta abstract) and further to ensure the meeting of QoS requirements for a particular type of traffic (for example Voice, etc) and further to be able to readily identify packets of a particular process which saves time and ensures meeting of requirements.

Regarding claim 2, Mattsson in view of Zhou in view of Hurtta discloses the method of claim 1, wherein stopping, by the UE, the data transmission of the traffic flow is triggered by a user of the UE. (See Mattsson para. 29; determine no data is to be sent by a user of the UE (e.g. stopping by UE data transmission)

Regarding claim 3, Mattsson in view of Zhou in view of Hurtta discloses the method of claim 1, wherein stopping, by the UE, the data transmission of the traffic flow comprises:
stopping, by the UE, the data transmission of the traffic flow according to a first policy. (See Mattsson para. 29; determine no data is to be sent by a user of the UE (e.g. stopping by UE data transmission); policy is to follow what the user wants (e.g. a first policy))

Regarding claim 4, Mattsson in view of Zhou in view of Hurtta discloses the method of claim 1, wherein transmitting, by the UE, the first instruction information to the packet data network gateway comprises:
transmitting, by the UE, a request message requesting to update a data connection to the packet data network gateway, wherein the request message includes the first instruction information. (See Mattsson para. 30, 32; transmitting by UE a doNotSend DLData message to p-GW (e.g. packet data network gateway) via a S-GW (e.g. serving gateway); enables network to stop transmission)

Regarding claim 5, Mattsson in view of Zhou in view of Hurtta discloses the method of claim 1, further comprising:
re-starting, by the UE, the data transmission of the traffic flow; and
transmitting, by the UE, second instruction information to the packet data network gateway, wherein the second instruction information enables the packet data network gateway to re-start the data transmission of the traffic flow.(See Mattsson para. 32; sending a DosendDL message to allow traffic again)

	
Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattsson (2014/0301194), and further in view of Zhou (2012/0102174) and further in view of Hurtta (2004/0125748).

Regarding claim 6, Mattsson discloses a user equipment (UE), comprising:
a processor; and
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to:  (See Mattsson para. 22; UE with processor executing an algorithm stored in memory)
stopping, by a user equipment (UE), data transmission; and  (See Mattsson para. 29; determine no data is to be sent by a user of the UE (e.g. stopping by UE data transmission)
transmitting, by the UE, first instruction information to a packet data network gateway and wherein the instruction indicates stopping the data transmission.  (See Mattsson para. 30, 32; transmitting by UE a doNotSend DLData message to p-GW (e.g. packet data network gateway) via a S-GW (e.g. serving gateway); enables network to stop transmission)
Mattsson does not explicitly disclose wherein a packet data network gateway sends first instruction information to a policy and charging rules function and receives instructions from the policy and charging function rules function.  However, Zhou does disclose wherein a packet data network gateway sends first instruction information to a policy and charging rules function and receives instructions from the policy and charging function rules function.  (See Zhou fig. 8; home policy and charging rule function entity (e.g. policy and charging rules function) receives from gateway indication of IP-CAN session modification (step s810) and gateway receives an ack at step s811 from home policy and charging rule function entity (e.g. instructions))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Mattsson to include the teaching of wherein a packet data network gateway sends first instruction information to a policy and charging rules function and receives instructions from the policy and charging function rules function of Zhou with the motivation being to allow for changing session parameters (as opposed to always being stuck with the same parameters) and further to ensure a customer is being charged correctly based upon data usage and further to ensure a customer is receiving requested data that is in line with agreement.
Mattsson in view of Zhou do not explicitly disclose wherein the UE has traffic flows.  However, Hurtta does disclose wherein the UE has traffic flows.  (See Hurtta abstract, para. 42; UE has traffic flows)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Mattsson in view of Zhou to include the teaching of wherein the UE has traffic flows of Hurtta with the motivation being to meet attribute treatment for each flow (See Hurtta abstract) and further to ensure the meeting of QoS requirements for a particular type of traffic (for example Voice, etc) and further to be able to readily identify packets of a particular process which saves time and ensures meeting of requirements.

Regarding claim 7, Mattsson in view of Zhou in view of Hurtta discloses the UE of claim 6, wherein the program includes instructions to:
stop the data transmission of the traffic flow in response to a trigger from a user of the UE. (See Mattsson para. 29; determine no data is to be sent by a user of the UE (e.g. stopping by UE data transmission)

Regarding claim 8, Mattsson in view of Zhou in view of Hurtta discloses the UE of claim 6, wherein the program includes instructions to:
stop the data transmission of the traffic flow according to a first policy. (See Mattsson para. 29; determine no data is to be sent by a user of the UE (e.g. stopping by UE data transmission); policy is to follow what the user wants (e.g. a first policy))

Regarding claim 9, Mattsson in view of Zhou in view of Hurtta discloses the UE of claim 6, wherein the program includes instructions to:
transmit, to a packet data network gateway, a request message requesting to update a data connection, wherein the request message includes the first instruction information. (See Mattsson para. 30, 32; transmitting by UE a doNotSend DLData message to p-GW (e.g. packet data network gateway) via a S-GW (e.g. serving gateway); enables network to stop transmission)

Regarding claim 10, Mattsson in view of Zhou in view of Hurtta discloses the UE of claim 6, wherein the program further includes instructions to:
re-start the data transmission of the traffic flow; and
transmit second instruction information to the packet data network gateway, wherein the second instruction information enables the packet data network gateway to re-start the data transmission of the traffic flow. (See Mattsson para. 32; sending a DosendDL message to allow traffic again)

	
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Zhou (2012/0102174) and further in view of Mattsson (2014/0301194), and further in view of Hurtta (2004/0125748).

Regarding claim 11, Zhou discloses a method, comprising:
receiving, by a policy and charging rules function, first instruction information from a packet data network gateway, wherein the first instruction information; and
sending, by the policy and charging rules function, an instruction to the packet data network gateway according to the first instruction information. (See Zhou fig. 8; home policy and charging rule function entity (e.g. policy and charging rules function) receives from gateway indication of IP-CAN session modification (step s810) and gateway receives an ack at step s811 from home policy and charging rule function entity (e.g. instructions))  
Zhou does not explicitly disclose wherein the first instructional information indicates closing a data connection of a user equipment (UE).  However, Mattsson does disclose wherein the first instructional information indicates closing a data connection of a user equipment (UE).  (See Mattsson para. 30, 32; transmitting by UE a doNotSend DLData message to p-GW (e.g. packet data network gateway) via a S-GW (e.g. serving gateway); enables network to stop transmission)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method Zhou to include the teaching of wherein the first instructional information indicates closing a data connection of a user equipment (UE) of Mattsson with the motivation being to save resources and battery life and further to save money.
Zhou in view of Mattsson does not explicitly disclose a UE that has traffic flows. However, Hurtta does disclose wherein the UE has traffic flows.  (See Hurtta abstract, para. 42; UE has traffic flows)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Zhou in view of Mattsson to include the teaching of wherein the UE has traffic flows of Hurtta with the motivation being to meet attribute treatment for each flow (See Hurtta abstract) and further to ensure the meeting of QoS requirements for a particular type of traffic (for example Voice, etc) and further to be able to readily identify packets of a particular process which saves time and ensures meeting of requirements.

Regarding claim 12, Zhou in view of Mattsson in view of Hurtta discloses the method of claim 11, wherein the instruction indicating stopping data transmission of a traffic flow comprises the instruction indicating stopping data transmission of a traffic flow according to a first policy. (See Mattsson para. 29; determine no data is to be sent by a user of the UE (e.g. stopping by UE data transmission); policy is to follow what the user wants (e.g. a first policy)) The motivation being to save resources and battery life and further to save money.

Regarding claim 13, Zhou in view of Mattsson in view of Hurtta discloses the method of claim 11, wherein sending, by the policy and charging rules function, the instruction to the packet data network gateway according to the first instruction information, comprises:
sending, by the policy and charging rules function, a Policy and Charging Control (PCC) policy to the packet data network gateway according to the first instruction information, wherein the PCC policy comprises the instruction. (See Zhou fig. 8; home policy and charging rule function entity (e.g. policy and charging rules function) receives from gateway indication of IP-CAN session modification (step s810) and gateway receives an ack (PCC policy) at step s811 from home policy and charging rule function entity (e.g. instructions))  

	
Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Zhou (2012/0102174) and further in view of Mattsson (2014/0301194), and further in view of Hurtta (2004/0125748).

Regarding claim 14, Zhou discloses a policy and charging rules function, comprising:
a processor; and
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to: (See Zhou fig. 8; home policy and charging rule function entity has a processor executing an algorithm stored in memory)
receiving, by a policy and charging rules function, first instruction information from a packet data network gateway, wherein the first instruction information and
sending, by the policy and charging rules function, an instruction to the packet data network gateway according to the first instruction information (See Zhou fig. 8; home policy and charging rule function entity (e.g. policy and charging rules function) receives from gateway indication of IP-CAN session modification (step s810) and gateway receives an ack at step s811 from home policy and charging rule function entity (e.g. instructions))  
Zhou does not explicitly disclose wherein the first instructional information indicates closing a data connection of a user equipment (UE).  However, Mattsson does disclose wherein the first instructional information indicates closing a data connection of a user equipment (UE).  (See Mattsson para. 30, 32; transmitting by UE a doNotSend DLData message to p-GW (e.g. packet data network gateway) via a S-GW (e.g. serving gateway); enables network to stop transmission)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method Zhou to include the teaching of wherein the first instructional information indicates closing a data connection of a user equipment (UE) of Mattsson with the motivation being to save resources and battery life and further to save money.
Zhou in view of Mattsson does not explicitly disclose a UE that has traffic flows. However, Hurtta does disclose wherein the UE has traffic flows.  (See Hurtta abstract, para. 42; UE has traffic flows)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Zhou in view of Mattsson to include the teaching of wherein the UE has traffic flows of Hurtta with the motivation being to meet attribute treatment for each flow (See Hurtta abstract) and further to ensure the meeting of QoS requirements for a particular type of traffic (for example Voice, etc) and further to be able to readily identify packets of a particular process which saves time and ensures meeting of requirements.

Regarding claim 15, Zhou in view of Mattsson in view of Hurtta discloses the policy and charging rules function of claim 14, wherein the instruction indicates stopping the data transmission of a traffic flow according to a first policy. (See Mattsson para. 29; determine no data is to be sent by a user of the UE (e.g. stopping by UE data transmission); policy is to follow what the user wants (e.g. a first policy)) The motivation being to save resources and battery life and further to save money.

Regarding claim 16, Zhou in view of Mattsson in view of Hurtta discloses the policy and charging rules function of claim 14, wherein the program includes instructions to:
send a Policy and Charging Control (PCC) policy to the packet data network gateway according to the first instruction information, wherein the PCC policy comprises the instruction. (See Zhou fig. 8; home policy and charging rule function entity (e.g. policy and charging rules function) receives from gateway indication of IP-CAN session modification (step s810) and gateway receives an ack (PCC policy) at step s811 from home policy and charging rule function entity (e.g. instructions))  

	
Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Zhou (2012/0102174) and further in view of Mattsson (2014/0301194), and further in view of Hurtta (2004/0125748).

Regarding claim 17, Zhou discloses a system, comprising:
a policy and charging rules function; and  (See Zhou fig. 8; home policy and charging rule function entity)
a packet data network gateway; (See Zhou fig. 8; packet data network gateway)
wherein the policy and charging rules function is configured to:
receiving, by a policy and charging rules function, first instruction information from a packet data network gateway, wherein the first instruction information and
sending, by the policy and charging rules function, an instruction to the packet data network gateway according to the first instruction information (See Zhou fig. 8; home policy and charging rule function entity (e.g. policy and charging rules function) receives from gateway indication of IP-CAN session modification (step s810) and gateway receives an ack at step s811 from home policy and charging rule function entity (e.g. instructions))  
wherein the packet data network gateway is configured to:
send the first instruction information to the policy and charging rules function; and
receive the instruction from the policy and charging rules function. (See Zhou fig. 8; home policy and charging rule function entity (e.g. policy and charging rules function) receives from gateway indication of IP-CAN session modification (step s810) and gateway receives an ack at step s811 from home policy and charging rule function entity (e.g. instructions))  
Zhou does not explicitly disclose wherein the first instructional information indicates closing a data connection of a user equipment (UE).  However, Mattsson does disclose wherein the first instructional information indicates closing a data connection of a user equipment (UE).  (See Mattsson para. 30, 32; transmitting by UE a doNotSend DLData message to p-GW (e.g. packet data network gateway) via a S-GW (e.g. serving gateway); enables network to stop transmission)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method Zhou to include the teaching of wherein the first instructional information indicates closing a data connection of a user equipment (UE) of Mattsson with the motivation being to save resources and battery life and further to save money.
Zhou in view of Mattsson does not explicitly disclose a UE that has traffic flows. However, Hurtta does disclose wherein the UE has traffic flows.  (See Hurtta abstract, para. 42; UE has traffic flows)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Zhou in view of Mattsson to include the teaching of wherein the UE has traffic flows of Hurtta with the motivation being to meet attribute treatment for each flow (See Hurtta abstract) and further to ensure the meeting of QoS requirements for a particular type of traffic (for example Voice, etc) and further to be able to readily identify packets of a particular process which saves time and ensures meeting of requirements.


	Regarding claim 18, Zhou in view of Mattsson in view of Hurtta discloses the system of claim 17, wherein the instruction indicates stopping the data transmission of the traffic flow according to a policy. (See Mattsson para. 29; determine no data is to be sent by a user of the UE (e.g. stopping by UE data transmission); policy is to follow what the user wants (e.g. a first policy)) The motivation being to save resources and battery life and further to save money.

	Regarding claim 19, Zhou in view of Mattsson in view of Hurtta discloses the system of claim 17, wherein the policy and charging rules function is configured to:
send a Policy and Charging Control (PCC) policy to the packet data network gateway according to the first instruction information, wherein the PCC policy comprises the instruction. (See Zhou fig. 8; home policy and charging rule function entity (e.g. policy and charging rules function) receives from gateway indication of IP-CAN session modification (step s810) and gateway receives an ack (PCC policy) at step s811 from home policy and charging rule function entity (e.g. instructions))  

Regarding claim 20, Zhou in view of Mattsson in view of Hurtta discloses the system of claim 17, wherein the policy and charging rules function is configured to:
receive an internet protocol-connectivity access network (IP-CAN) session modification message from the packet data network gateway, wherein the IP-CAN session modification message comprises the first instruction information; and
send an acknowledge of IP-CAN session modification message to the packet data network gateway according to the first instruction information, wherein the acknowledge of IP-CAN session modification message comprises the instruction. See Zhou fig. 8; home policy and charging rule function entity (e.g. policy and charging rules function) receives from gateway indication of IP-CAN session modification (step s810) and gateway receives an ack (PCC policy) at step s811 from home policy and charging rule function entity (e.g. instructions))  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461